 



Exhibit 10.1

      (CHASE LOGO) [k10366kk1036602.gif]   Amendment to Credit Agreement

This agreement is dated as of August 1, 2006, by and between Syntel, Inc. (the
“Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”), and its successors and
assigns. The provisions of this agreement are effective on August 31, 2006 (the
“Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated
October 15, 2002, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.   2.   MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

  2.1   From and after the Effective Date, section 1.2 “Facility A (Line of
Credit).” of the Credit Agreement is amended and restated as follows:

  1.2   Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $20,000,000.00 in the aggregate
at any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note dated August 19, 2004, and any
renewals, modifications, extensions, rearrangements, restatements thereof and
replacements or substitutions therefor. The proceeds of Facility A shall be used
for the following purpose: working capital.

  2.2   From and after the Effective Date, section 4.5 “Financial Reports” of
the Credit Agreement is hereby amended and restated to read as follows:

  4.5   Financial Reports. Furnish to the Bank whatever information, books and
records the Bank may from time to time reasonably request, including at a
minimum:

A. Via either the EDGAR System or its Home Page, within one hundred eighty
(180) days after the filing of its Annual Report on Form 10-K for the fiscal
year then ended with the Securities and Exchange Commission, but no event later
than one hundred eighty (180) days after the end of such fiscal year, the
financial statements for such fiscal year as contained in such Annual Report on
Form 10-K and, as soon as it shall become available, the annual report to
shareholders of the Borrower for the fiscal year then ended.
B. Via either the EDGAR System or its Home Page, within forty-five (45) days
after the filing of its Quarterly Report on Form 10-Q for the fiscal quarter
then ended with the Securities and Exchange Commission, but no event later than
forty-five (45) days after the end of such fiscal quarters ending in March,
June, and September, copies of the financial statements for such fiscal quarter
as contained in such

 



--------------------------------------------------------------------------------



 



Quarterly Report on Form IO-Q, and, as soon as it shall become available, a
quarterly report to shareholders of the Borrower for the fiscal quarter then
ended.
C. Via either the EDGAR System or its Home Page, promptly after the same become
publicly available, copies of all periodic and other reports, proxy statements
and other materials filed by the Borrower or any subsidiary with the Securities
and Exchange Commission or any governmental authority succeeding to any or all
of the functions of said Commission.
If for any reason the EDGAR System and/or its Home Page are not available to the
Borrower as is required for making available the financial statements or reports
referred to above, the Borrower shall then furnish a copy of such financial
statements or reports to the Bank.
For the purposes of this section, “EDGAR System” means the Electronic Data
Gathering Analysis and Retrieval System owned and operated by the United States
Securities and Exchange Commission or any replacement system, and “Home Page”
means the Borrower’s corporate home page on the World Wide Web accessible
through the Internet via the universal resource locator (URL) identified as
“http://www.syntelinc.com” or such other universal resource locator that the
Borrower shall designate in writing to the Bank as its corporate home page on
the World Wide Web.

3.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.  
4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or any promissory note or credit facility
executed in reference to the Credit Agreement exists, and (c) no condition,
event, act or omission has occurred, which, with the giving of notice or passage
of time, would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.   5.   FEES AND EXPENSES. The Borrower agrees to pay all fees and
out-of-pocket disbursements incurred by the Bank in connection with this
agreement, including legal fees incurred by the Bank in the preparation,
consummation, administration and enforcement of this agreement.   6.   EXECUTION
AND DELIVERY. This agreement shall become effective only after it is fully
executed by the Borrower and the Bank, and the Bank shall have received from the
Borrower the following documents: Note Modification Agreement.   7.  
ACKNOWLEDGEMENTS OF BORROWER. The Borrower acknowledges that as of the date of
this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the Credit Agreement on or
prior to the date of this agreement. The Borrower fully, finally and forever
releases and discharges the Bank and its successors, assigns, directors,
officers, employees, agents and representatives from any and all claims, causes
of action, debts and liabilities, of whatever kind or nature, in law or in
equity, of the Borrower, whether now known or unknown to the Borrower, which may
have arisen in connection with the Credit Agreement or the actions or omissions
of the Bank related to the Credit Agreement on or prior to the date hereof. The
Borrower acknowledges and agrees that this agreement is limited to the terms
outlined above, and shall not be construed as an agreement to change any other
terms or provisions of the Credit Agreement. This agreement shall not establish
a course of dealing or be construed as evidence of any willingness on the Bank’s
part to grant other or future agreements, should any be requested.   8.   NOT A
NOVATION. This agreement is a modification only and not a novation. Except for
the above-quoted modification(s), the Credit Agreement, any loan agreements,
credit agreements, reimbursement agreements, security agreements, mortgages,
deeds of trust, pledge agreements, assignments, guaranties, instruments or
documents executed in

2



--------------------------------------------------------------------------------



 



    connection with the Credit Agreement, and all the terms and conditions
thereof, shall be and remain in full force and effect with the changes herein
deemed to be incorporated therein. This agreement is to be considered attached
to the Credit Agreement and made a part thereof. This agreement shall not
release or affect the liability of any guarantor of any promissory note or
credit facility executed in reference to the Credit Agreement or release any
owner of collateral granted as security for the Credit Agreement. The validity,
priority and enforceability of the Credit Agreement shall not be impaired
hereby. To the extent that any provision of this agreement conflicts with any
term or condition set forth in the Credit Agreement, or any document executed in
conjunction therewith, the provisions of this agreement shall supersede and
control. The Bank expressly reserves all rights against all parties to the
Credit Agreement.

                  Borrower:
 
                Syntel, Inc.
 
                By:   /s/ Bharat Desai          
 
           
 
      Bharat Desai   CEO          
 
      Printed Name   Title
 
           
 
  Date Signed: 08-04-06              
 
                By:   /s/ R.S. Ramdas          
 
           
 
      R.S. Ramdas   Jr. V.P. Finance          
 
      Printed Name   Title
 
           
 
  Date Signed: 08-04-06              
 
                Bank:
 
                JPMorgan Chase Bank, N.A.
 
                By:   /s/ Glenn Currin          
 
           
 
      Glenn Currin   Sr. Banker          
 
      Printed Name   Title
 
           
 
  Date Signed: 08-04-06              

3